EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18, line 3 of section (vi) (1), the word “that” is inserted between “such” and “the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1, 13, and 18. 
More specifically regarding claim 1, Gladish (US 5,668,421) (“Gladish ‘421”) fails to teach the amended limitations recited in lines 6-16 of section (viii), wherein it is recited that when there is an insufficient air pressure for the lubrication zone of air to result, then the first outer inflated surface of the air bearing touches the rail and the second inflated outer surface of the bearing does not touch the rail and air is unable to exit the plenum by flowing between the first surface and the rail. The Examiner finds no obvious reason to modify Gladish ‘421 to meet these limitations.
More specifically regarding claim 13, Gladish ‘421 fails to teach the amended limitations recited in sections (vii), (viii), and (ix), wherein it is recited that there is a first distance between the air bearing and the rail—between which the lubrication zone of air 
More specifically regarding claim 18, Gladish ‘421 fails to teach the amended limitations recited in section (vi) (1), wherein it is recited that the plenum is able to receive the air via a passageway and is at least between the rail and the other outer surface of the air bearing, which is not inflated, such that the received air is sandwiched directly between the rail and the other outer surface of the air bearing, which is not inflated. The Examiner finds no obvious reason to modify Gladish ‘421 to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617